Citation Nr: 1010554	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure. 

2.  Entitlement to service connection for bladder cancer, 
including as due to herbicide exposure and diabetes mellitus.

3.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to diabetes mellitus.

8.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.A.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 until July 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board previously considered this appeal in December 2008.  
The Board reopened the claim for service connection for 
diabetes mellitus and remanded the reopened claim and all 
other claims for additional development.  The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the St. 
Petersburg, Florida RO in his April 2007 VA Form 9 (Appeal to 
Board of Veterans' Appeals).  The record reflects the Travel 
Board hearing was held in December 2007.  Subsequently, a 
Board decision in December 2008 remanded the claims for 
additional development. In March 2010, the Veteran was 
apprised that the Veterans Law Judge who had conducted the 
December 2008 hearing was no longer employed by the Board.  
The Veteran was afforded the opportunity to present testimony 
at an additional hearing.  By correspondence dated in March 
2009, the Veteran requested a videoconference hearing before 
a Veterans Law Judge to be held at the RO in St. Petersburg, 
Florida.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a videoconference hearing at the RO at the 
earliest opportunity.  Notification of the 
hearing must be mailed to the Veteran at 
his current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


